Exhibit CERTIFICATION PURSUANT TO RULE 13a-14(b)/RULE 15d-14(b) UNDER THE EXCHANGE ACT AND 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Helix BioPharma Corp. (the “Company”) on Form 20-F for the year ended July 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Donald H. Segal, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 29, 2009 /s/ Donald H. Segal Donald H. Segal Chief Executive Officer A signed original of this written statement required by Section 906 of the Sarbanes Oxley Act of 2002 has been provided to Helix BioPharma Corp. and will be retained by Helix BioPharma Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
